Citation Nr: 1338277	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected right ankle disability.  

2.  Entitlement to service connection for a low back disability, including as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from August 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further review of the Veteran's claims file should include consideration of these records.  

The April 2011 VA examination report indicates that the Veteran has a gait abnormality, presumably due to his right ankle disability.  As such, the Board finds that the record raises an informal claim of entitlement to a compensable rating for this disability.  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has low back and right knee disabilities that are due to service, and in particular, due to his service-connected right ankle disability.

The record shows that the Veteran receives regular VA care.  Records of his VA treatment, however, dated since April 2011, have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records.   In addition, in the April 2011 VA examination report, the physician explained the basis of his assessment that the Veteran's low back and right knee disabilities were not related to service or secondary to his service-connected right ankle disability.  The examiner, however, did not comment on whether either disability was aggravated by his service-connected right ankle disability.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  In light of the potentially outstanding treatment records and the need for an aggravation opinion, the Board finds that this matter must be remanded to obtain an addendum to the April 2011 VA examination report.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate any outstanding VA treatment records concerning the Veteran's claims, if in existence, with the claims folder. 

2.  The Veteran should be asked to identify any additional medical providers who have treated him for any of his disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

3.  Notify the Veteran that he may submit lay statements and medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of his in-service and post-service treatment for his right knee and low back disabilities, to include whether they are related to his service or to a service-connected disability.  He should be provided an appropriate amount of time to submit this evidence.

4.  Send the Veteran's claims folder to the examiner who conducted the April 2011 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the October 2011 VA examination report that specifically addresses whether the Veteran's right knee and low back disabilities were aggravated by his service-connected right ankle disability.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

